


EXHIBIT 10.13

 

 

TRANSFER AGREEMENT

 

by and among

Empire Financial Holding Company,

Empire Financial Group, Inc.

Regal Securities, Inc.,

And

Penson Financial Services, Inc.,

As Clearing Broker

 

 

Dated as of November 22, 2005


--------------------------------------------------------------------------------

 

 

TRANSFER AGREEMENT

This TRANSFER AGREEMENT (the “Agreement”) is made as of November 22, 2005, by
and among Empire Financial Holding Company, a Florida corporation, (“Parent”),
Empire Financial Group, Inc. a Florida corporation (“Transferor” and
collectively with Parent, “Transferors”), Regal Securities, Inc., an Illinois
corporation (“Transferee” or “Regal”), and Penson Financial Services, Inc. a
North Carolina corporation (“Penson”).

RECITALS:

WHEREAS Transferor is a wholly owned subsidiary of Parent; and

WHEREAS Transferor is a broker-dealer duly registered with the Securities and
Exchange Commission (“SEC”) and is a member in good standing of the National
Association of Securities Dealers, Inc. (“NASD”); and

WHEREAS, Transferor is a fully disclosed broker-dealer clearing through Penson
and acts as a broker for the active customer trading and brokerage accounts
listed on Schedule I to this Agreement (the “Active Customer Accounts”) and the
inactive customer and trading brokerage accounts listed on Schedule II to this
Agreement (the “Inactive Customer Accounts” and, together with the Active
Customer Accounts, the “Customer Accounts”); and

WHEREAS, Parent and Transferor are desirous of Transferor transferring and
conveying to Transferee, free and clear of all liens, charges, claims and
encumbrances of whatever nature, kind and description, the Customer Accounts to
Transferee; and

WHEREAS, Parent and Transferor have advised Transferee that they will, upon the
closing of the transactions contemplated hereby, cease and terminate their
discount brokerage business; and

WHEREAS, Penson and Regal are registered broker-dealers with the SEC and members
in good standing with the NASD; and

WHEREAS, Penson performs the services of clearing-broker to hold customer funds
and securities of both Transferee and Transferor customers.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties, intending to be legally bound, agree as follows:

Article 1

TRANSFER

1.1        Transfer of Assets. Upon the terms and subject to the conditions of
this Agreement, at the Closing (as defined below) Transferor shall, and Parent
shall cause Transferor to sell, transfer, convey and deliver, free of all liens,
claims, charges, encumbrances or restrictions, to Transferee, and Transferee,
through Penson, its clearing broker, shall accept delivery of, all of the
Assets. As used herein, “Assets” shall mean each of the individual Active
Customer Accounts listed in Schedule I hereto, together with all cash and
securities contained in


--------------------------------------------------------------------------------

 

 

such accounts and copies of customer historical records pertaining to such
accounts, and each of the individual Inactive Customer Accounts listed in
Schedule II hereto, together with all cash and securities contained in such
accounts and copies of customer historical records pertaining to such accounts
together with all data files, books, records, ledgers and customer information
pertaining thereto, including a true and complete list of cash balances, debit
balances, and Parent and Transferor have advised Transferee that it will, upon
the Closing of the Transactions contain data by this Agreement cease and
terminate its discount brokerage business; and the securities (including stocks,
bonds, options, warrants, promissory notes, debentures or other evidences of
indebtedness, and convertible securities) or other instruments in each Customer
Account as of the Closing Date (as hereinafter defined). Each of Schedule I and
Schedule II sets forth, with respect to each individual Customer Account, (1)
the debit balances on each Customer Account and the amount thereof on the date
hereof and as of the close of business on the day immediately preceding the
Closing Date, (2) the commission arrangement associated with each Customer
Account, and (3) a notation as to each customer who is on current extension to
settle any securities transaction or who has an open margin call. Anything to
the contrary notwithstanding in this Section 1.1, Active Customer Account and
business records associated therein shall not be transferred to Transferee and
Transferee shall not accept an Active Customer Account where such account (i)
has an unsecured debit balance existing as of the close of business on the day
preceding the Closing Date, (ii) such account has objected to the Transfer or
Transferee within thirty (30) days of the mailing by Transferor of the Negative
Consent Letter or (iii) though not objected to, any active Customer Account has
failed or neglected to return to Transferee duly completed and signed new
account forms within the thirty (30) day period following the mailing thereof
together with the relevant Negative Response Letter (collectively the “Rejected
Accounts”).

1.2          Opening of New Customer Accounts. As soon as practicable following
the date hereof, the Transferors shall transfer, at their sole expense, deliver
all necessary data files to Transferee to allow the Transferee to mail to each
Customer Account (at Transferors cost and expense) new account forms and
documents reasonably necessary to open new accounts for each Customer Account
holder. The data files shall be transferred in a format acceptable to
Transferee. Upon the opening of the new Customer Accounts, Transferor shall
transfer, and Transferee shall accept, transfer of the Assets to be deposited in
or credited to each new Customer Account. Both parties shall fully cooperate to
ensure the transfer of data files and Assets.

1.3        Purchase Price. The purchase price for the Assets shall be $452,000
(the “Purchase Price”). The parties acknowledge that Penson has provided the
Transferor with an amount of cash equal to the Purchase Price and at the Closing
(as defined below) such amount shall be credited towards the payment of the
Purchase Price by Transferee. If this Agreement is terminated by either party,
for any reason, without the Closing having occurred, the Parent and the
Transferor shall make alternative arrangements with Penson with respect to the
funds provided by Penson.

1.4         Securities Filings. The Transferor shall provide such additional
notices, at the direction of the Transferee, to comply with the rules and
regulations of the NASD with respect to Customer Accounts that are IRA accounts.
Transferor shall file all necessary 5498 forms and RMD letters for the year 2005
to account for the transactions represented by this Agreement.

 

2


--------------------------------------------------------------------------------

 

 

Transferee shall be responsible for the RMD letters and the 5498’s for 2006
(provided the Closing Date occurs before December 31, 2005) and the years
thereafter until the Customer Accounts are closed or transferred. The Transferor
and Transferee will use their best efforts to assist and provide information to
complete any required reports under the rules and regulations of the NASD.

1.5          Fees and Expenses. The Transferor shall be responsible for and
shall, and Parent shall cause Transferor to pay, all fees and expenses
associated with transferring the Customer Accounts to the Transferee, including,
without limitation, the fees, expenses and termination fees associated with
transferring those Customer Accounts which are IRA Accounts, the mailing of the
Negative Response Letter (as defined below) and Transferee’s new account forms.
To the extent not initially paid for by Transferors, Transferors shall, within
ten (10) days following presentation of an invoice therefor, reimburse
Transferee for such costs and expenses.

1.6          Third-Party Beneficiary. The provisions of this Agreement and of
the documents to be executed and delivered at Closing (as hereinafter defined)
are and will be for the benefit of the Transferor, Transferee and Penson, and
are not for the benefit of any other third party, and accordingly, no third
party, except Penson, shall have the right to enforce the provisions of this
Agreement or of the documents to be executed and delivered at Closing.

1.7          Excluded Liabilities. Neither Transferee nor Penson shall assume or
be obligated to pay, perform or otherwise discharge, or be responsible or liable
for, any indebtedness, taxes, warranties, representations, indemnity agreements,
rebates, offsets, vendor margin guarantees, liabilities, chargebacks,
allowances, discounts, duties or obligations of Parent or Transferor whatsoever
(collectively, the “Excluded Liabilities”). In furtherance of the foregoing, and
not in limitation thereof, Excluded Liabilities shall include, without
limitation:

(a)          all liabilities and obligations arising out of any action, suit,
claim, inquiry, proceeding or investigation pending or threatened as of, or
arising out of or relating to any event or condition relating to Parent,
Transferor and/or any Customer Account occurring or existing prior to, the
Closing;

(b)          all liabilities and obligations arising out of or relating to any
violation of any law, rule, writ, regulation, judgment, injunction, order or
decree occurring or arising out of or relating to any event or condition
relating to Parent, Transferor and/or any Customer Account occurring or existing
prior to the Closing;

(d)          all liabilities and obligations for or relating to indebtedness for
borrowed money or the amount of any unsecured debit balance and margin interest
in any Customer Account existing as of the date of Closing;

 

(e)

all liabilities and obligations relating to any asset other than an Asset;

(f)           all liabilities, commitments and obligations that arise with
respect to the Assets or the use thereof prior to the Closing or that relate to
periods prior to the Closing or are to be observed, paid, discharged or
performed prior to the Closing;

 

3


--------------------------------------------------------------------------------

 

 

(h)          any and all customer claims, known or unknown, arising out of or in
connection with any transaction effected for a customer in a Customer Account
prior to the Closing Date;

(i)           all liabilities or obligations for fraud, breach, misfeasance,
malfeasance, or under any other theory relating to Parent’s or Transferor’s
conduct, performance or nonperformance under any agreement;

(j)           any and all claims or demands arising out of or otherwise in
connection with the transactions contemplated by this Agreement, including
claims or demands of any kind, nature or description; and

 

(k)

all liabilities and obligations of any kind under any contract.

Article 2

CLOSING

2.1          Closing Date. The Closing (“Closing”) of the transactions
contemplated by this Agreement shall occur at the offices of Greenberg Traurig,
LLP, 200 Park Avenue, New York, New York, as promptly as practicable after (i)
the date which is the first business day after which all conditions specified in
Article 5 shall have been satisfied or waived, but not sooner than thirty (30)
days following the mailing of the Negative Response Letter provided for in
Section 4.1 hereof, (ii) on such other date as may be mutually agreed in writing
by Transferee and Transferors (the “Closing Date”). The parties agree that time
is of the essence in this Agreement..

 

2.2

Transferors’ Deliveries at Closing. At Closing, Transferors shall:

(a)          A certification signed by Transferor’s Chief Executive Officer that
the Negative Response Letter and Transferee’s new account documents were mailed
to each Customer Account at least thirty (30) days prior to the Closing.

(b)          Execute, acknowledge and deliver to Transferee all documents,
including any data files (in whatever medium maintained), necessary to transfer
to Transferee all the Assets;

(c)          Instructions to Penson as clearing broker for Transferor to
transfer the Customer Accounts to itself as clearing broker for Transferee;

(d)          Deliver to Transferee such evidence as Transferee may reasonably
require as to the authority of the person or persons executing documents on
behalf of Transferors;

(e)          Deliver to Penson, on behalf of Transferee as Transferee’s clearing
broker, full possession and control of the Assets;

(f)           Deliver a certificate of Parent and Transferor certifying as to
the matters specified in Section 5.1(a) and (b);

(g)          Deliver an amended Schedule I and Schedule II (the “Bringdown
Schedules”) setting forth as of the close of business on the day preceding the
Closing Date reflecting (i) new active accounts opened between the date hereof
and date of the Bringdown Schedules, (ii) Customer Accounts that have been
transferred or closed

 

4


--------------------------------------------------------------------------------

 

 

between the date hereof and the date of the Bringdown Schedules and (iii) the
current amount of unsecured debit balances and margin interest of each Customer
Account as of the date of the Bringdown Schedules; and

(h)          A receipt acknowledging receipt of the purchase price from Penson
for and on behalf of Transferee.

 

2.3

Transferee’s Deliveries at Closing. At Closing, Transferee shall:

(a)          Deliver to Transferors such evidence as the Transferors may
reasonably require as to the authority of the person or persons executing
documents on behalf of Transferee;

(b)          Deliver to Transferors such additional documents as shall be
reasonably required or requested by Transferors to consummate the transaction
contemplated by this Agreement; and

(c)          Deliver a certificate of Transferee certifying as to the matters
specified in Section 5.1(b) and (c).

Article 3

REPRESENTATIONS AND WARRANTIES

3.1         Transferors. Each of Parent and Transferor represent and warrant to
Transferee as follows:

(a)          Each of Parent and Transferor is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite power and authority to own, lease and
operate its respective properties and to carry on its business as now being
conducted. Each of Parent and Transferor is qualified to do business as a
foreign corporation and is in good standing under the laws of each state or
other jurisdiction in which the nature of its business requires such
qualification.

(b)          Each of Parent and Transferor has all corporate power to execute
and deliver this Agreement and all corporate authority necessary to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by the board of directors of each of Parent and
Transferor (to the extent required) and no other corporate proceedings on the
part of each of Parent and Transferor are necessary to authorize this Agreement
or to consummate the transactions contemplated hereby. This Agreement has been
duly and validly executed and delivered by each of Parent and Transferor, and
assuming that this Agreement constitutes a legal, valid and binding agreement of
each of Transferee and Penson, constitutes a legal, valid and binding agreement
of each of Parent and Transferor, enforceable against each of Parent and
Transferor in accordance with its terms.

(c)          Neither the execution and delivery of this Agreement nor the
transfer by the Transferor of the Assets pursuant to this Agreement will
conflict with or result in any breach of any provision of Parent’s or
Transferor’s certificate of incorporation or by laws (or similar organizational
document), or require any consent, approval, grant, concession,

5


--------------------------------------------------------------------------------

 

 

agreement, franchise, license, authorization or permit of, or filing with or
notification to, any governmental or regulatory authority, agency or body or any
self regulatory authority or body (“Governmental Authorities”) which has not
otherwise been obtained or made.

(d)          There is no action, suit, investigation or proceeding (or any basis
therefor) pending against, or to Transferor of Parent’s knowledge, threatened
against or affecting any Asset before any court or arbitrator or any
Governmental Authority which, individually or is the aggregate, could reasonably
be expected to be material to the Assets, or which in any manner challenges or
seeks to prevent, enjoin, alter or materially delay the transactions
contemplated by this Agreement.

(e)          Transferor is a broker-dealer having duly registered with the SEC
pursuant to Section 15 of the Securities Exchange Act of 1934 (the “Act”).

(f)           The Assets to be sold and transferred by Transferor to Transferee
does not constitute all or substantially all of the Assets of Parent or
Transferor individually or on a combined basis.

(g)          Transferor is not in violation of the applicable net capital
provisions of the Act or the General Rules and Regulations thereunder.

(h)          Transferor and its affiliates (as that term is defined in Rule 405
of the General Rules and Regulations under the Act) currently maintain all
material and necessary books and records pertaining to its business and
operations as are required to be maintained by the Act, the General Rules and
Regulations thereunder, and any state securities laws or rules or regulations of
any state in which Transferor is a registered broker-dealer.

(i)           Transferor is a member in good standing with the NASD and there
has not been, nor is there currently pending or, to the knowledge of Parent or
Transferor, threatened, any inquiry, investigation, or disciplinary proceeding
undertaken by the NASD concerning Transferor, or any of its officers, directors,
registered principals or registered representatives, nor has Transferor, to its
knowledge, operated its business in a manner which would give rise to the
foregoing.

(j)           Transferor is in compliance, in all material respects, with all of
the applicable Rules and Regulations of the NASD.

(k)          There has not been, nor is there currently pending or, to the
knowledge of Parent or Transferor, threatened, any inquiry, investigation,
administrative proceeding, or civil action undertaken or initiated by any states
or jurisdictions concerning Transferor or its officers and/or directors, or
registered representatives, relating to the Customer Accounts, and Transferor
has not, to its knowledge, operated its business in a manner which would give
rise to the foregoing.

(l)           Transferor is not in violation of the net capital provisions
required to be maintained by each state or jurisdiction in which Transferor is
registered.

 

6


--------------------------------------------------------------------------------

 

 

(m)         Transferor presently has a clearing agreement with Penson. No amount
is due and owing to Penson, nor will there be, as of the Closing Date, any
amount due and owing to Penson, nor will there be unsecured debits of customers
for which Transferor may be or become responsible.

(n)          The Customer Accounts do not include any brokerage or trading
accounts in which either Parent or Transferor has any direct or indirect
interest.

(o)          The information listed in Schedule I and in Schedule II and the
Bringdown Schedules, including the amounts and type of securities is true,
accurate and complete in all respects.

(p)          Neither Parent or Transferor have entered into any discussions or
negotiations within the preceding six (6) months with any registered
broker-dealer to acquire all or any portion of the internet related business or
discount brokerage business of such broker-dealer.

 

3.2

Transferee. Transferee represents and warrants to Transferors as follows:

(a)          Transferee is a corporation duly organized and existing under the
laws of the State of Illinois.

(b)          Transferee has all power and authority necessary to enter into this
Agreement and to consummate the transactions contemplated hereby.

(c)          This Agreement has been duly authorized by all required actions by
or on behalf of Transferee, and assuming that this Agreement constitutes a
legal, valid and binding agreement of each of Transferor and Parent, constitutes
a legal, valid and binding agreement of Transferee, enforceable against
Transferee in accordance with its terms

(d)         Except as expressly provided herein, no consent or approval of any
third party is required to authorize Transferee to enter into this Agreement or
to consummate the transactions contemplated by this Agreement;

(e)          The person or persons signing this Agreement on behalf of
Transferee have been duly authorized to do so by all requisite actions by or on
behalf of Transferee.

Article 4

ADDITIONAL AGREEMENTS

4.1          Distribution of Negative Response Letters. Transferor shall, and
Parent shall cause Transferor to, within two (2) business days after executing
this Agreement, distribute to each holder or beneficial holder of a Customer
Account a letter in compliance with NASD Notice to Members 02-57 (“Negative
Response Letter”) providing notice of Transferor’s desire to effect a bulk
transfer of the Customer’s Accounts and shall include (i) a brief description of
the circumstances necessitating the transfer, (ii) a statement that the customer
as the right to object to the transfer, (iii) information on how a customer can
effectuate a transfer to another firm, (iv) a sufficient time period for the
customer to respond to the letter, (v) disclosure of any cost that will be
imposed on the customer as a result of the transfer, including costs to the
customer if the customer initiates a transfer of the account after the account
is moved pursuant to the negative response letter, and (vi) a statement
regarding the firm’s compliance with SEC Regulation S-P

 

7


--------------------------------------------------------------------------------

 

 

(Privacy of Consumer Financial Information) in connection with the transfer.
Such Negative Response Letter shall be in the form and substance as shall be
agreed to by Transferor and Transferee. For the avoidance of doubt, Transferor
shall be responsible for all costs and expenses associated with the preparation
and distribution of the Negative Response Letters.

4.2          Notice. Transferor shall serve the individually prepopulated
Customer Account Agreement(s) (the “Customer Account Agreements”) and return
envelopes addressed to Regal, postage prepaid, to Customer Account holders or
beneficial holders at its own expense. In addition, to the extent any Customer
Account holders do not return the signed Customer Account Agreements to Regal
within 60 days of the initial service, Transferor shall mail a single follow-up
mailing of the individualized Customer Account Agreements to those Customer
Account holders or beneficial holders, including return envelopes addressed to
Regal, postage prepaid, at its own expense. Regal shall have the right to review
the mailings and all prepopulated Customer Account Agreements.

4.3          Non-Competition. (a) For a period of three years after the Closing
(the “Restricted Period”), unless mutually agreed otherwise by Transferor and
Transferee, neither Parent nor Transferor shall engage, directly or indirectly,
in the discount brokerage business anywhere in the world or, directly or
indirectly, own an interest in, manage, operate, join, control, lend money or
render financial or other assistance to or participate in or be connected with,
as an officer, employee, partner, stockholder, consultant or otherwise, any
Person that competes with the Transferor in the discount brokerage business,
except if such discount brokerage business is acquired as part of the
acquisition of a brokerage business in which such discount business constitutes
less than 30% of the total brokerage business of the acquired firm.

(b)          As a separate and independent covenant, each of Parent and
Transferor agrees with the Purchaser that, during the Restricted Period, neither
Parent, Transferor or any associated person of Parent or Transferor will in any
way, directly or indirectly, call upon, solicit or otherwise do, or attempt to
do, business with any customers holding Customer Accounts.

4.4          Use of Name. (a) Transferee hereby acknowledges that all right,
title and interest in and to the names “Empire” and “Empire Financial”, together
with all variations thereof and all trademarks, service marks, domain names,
trade names, trade dress, corporate names and other identifiers of source
containing, incorporating or associated with any of the foregoing (the “Retained
Names and Marks”) are owned exclusively by Parent and Transferor. Transferee
further acknowledges that it has no rights, and is not acquiring any rights, to
use the Retained Names and Marks, except as provided herein.

(b)          Transferee shall, for a period of 90 days after the date of the
Closing, be entitled to use all the Retained Names and Marks, including on
Internet web sites and Internet domain names, mailings to customers and on
account statements, for the purposes of transitioning the Customer Accounts to
the Transferee.

4.5          Conduct of the Business. From the date hereof until the Closing,
Transferor shall, and Parent shall cause Transferor to, conduct its business
with respect to the Customer Accounts only in the ordinary course and consistent
with prior practice. Without limiting the generality of the foregoing,
Transferor shall, and Parent shall cause Transferor to, use best efforts to (i)
preserve their current relationships with each of the customers holding Customer
Accounts and (ii) not engage in any practice, take any action, fail to take any
action or enter into any

 

8


--------------------------------------------------------------------------------

 

 

transaction which could cause any representation or warranty of the Transferors
to be untrue or result in a breach of any covenant made by the Transferors in
this Agreement.

4.6          Further Assurances. Transferors and Transferee shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary, proper or advisable which such
party is obligated to take under this Agreement; (i) prior to Closing, to
consummate the transactions contemplated in this Agreement, including, without
limitation, (A) obtaining all necessary consents, approvals and authorizations
required to be obtained from any Governmental Authority or other person under
this Agreement or applicable law, and (B) effecting all registrations and
filings required under this Agreement or applicable law, and (ii) after the
Closing, to further effect the transaction contemplated in this Agreement.

4.7          Confidentiality. Transferors and Transferee each agree to maintain
in confidence any information, whether written (including information that is
stored on machine readable media) or oral, regarding the Assets and the business
operations and Assets of either party hereto, that previously has not been
publicly released by a duly authorized, representative of the party hereto to
whom such information pertains and the negotiation of and/or the terms and
conditions of this Agreement (collectively, the “Confidential Information”),
except that either party shall have the right to disclose the Confidential
Information, or such portions thereof: (a) as may be compelled by deposition,
interrogatory, subpoena, civil investigative demand or similar legal process or
(b) to consultants or advisors in connection with the transaction contemplated
by this Agreement. The foregoing prohibition shall not apply to information
which: (w) is already known by the receiving party at the time such information
is received by such party; (x) is already available to the public without the
breach of any duty of confidentiality or nondisclosure; (y) is independently
developed by the receiving party without use of any other confidential
information; or (z) is lawfully obtained, by the receiving party from any third
party not under any confidentiality obligation with respect to such information.

Article 5

CONDITIONS PRECEDENT TO CLOSING

5.1         Transferors’ Conditions Precedent. The obligation of Transferors to
consummate the transfer of the Assets as contemplated by this Agreement shall be
subject to the satisfaction of or waiver in writing by Transferors, in their
sole discretion, on or prior to the Closing Date (except as expressly noted
otherwise below) of each of the following conditions precedent:

(a)          All of the representations and warranties of Transferee contained
in this Agreement are true and correct in all material respects as of the
Closing Date;

(b)          Transferee shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by Transferee as of the Closing Date; and

(c)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any law or order (whether temporary, preliminary or
permanent) that has the effect of making the transactions contemplated by this
Agreement illegal or otherwise restraining or prohibiting the consummation of
such transactions.

 

9


--------------------------------------------------------------------------------

 

 

5.2          Transferee’s Conditions Precedent. The obligation of Transferee to
consummate the transfer of the Assets at the Closing as contemplated by this
Agreement shall be subject to the satisfaction of or waiver in writing by
Transferee, in its sole discretion, prior to the Closing Date (except as
expressly noted otherwise below) of each of the following conditions precedent:

(a)          Transferor shall have transferred all applicable books, records,
ledger, customer information and data files for each Customer Account to
Transferee;

(b)          All of the representations and warranties of the Transferors
contained in this Agreement are true and correct in all material respects as of
the Closing Date;

(c)          Each of the Transferors shall have performed and observed, in all
material respects, all covenants and agreements of this Agreement to be
performed and observed by Transferors as of the Closing Date;

(d)          No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any law or order (whether temporary, preliminary or
permanent) that has the effect of making the transactions contemplated by this
Agreement illegal or otherwise restraining or prohibiting the consummation of
such transactions;

(e)          Penson shall have provided financing to Transferee in the amount of
the Purchase Price and upon such terms and provisions as shall be satisfactory
to Transferee in its sole discretion (and Penson shall not be required to make
any payments until all documents relating to such financing, including a
promissory note, shall have been executed and delivered by Transferee in form
and substance satisfactory to Penson);

(f)          There shall have occurred no material adverse change in the
condition of any component of the Assets; and

(g)          The required 30 day time period specified by the Negative Response
Letters shall have expired.

Article 6

TERMINATION

 

6.1

Termination. This Agreement may be terminated at any time prior to the Closing:

(a)          by either Transferor or Transferee if the Closing shall not have
occurred by January 15, 2006; provided, however, that the right to terminate
this Agreement under this Section 6.1(a) shall not be available to any party
whose failure to fulfill any obligation under this Agreement shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to such date;

(b)          by either Transferor or Transferee in the event that any
Governmental Authority issues an order restraining, enjoining or otherwise
prohibiting the transactions contemplated by this Agreement and such order shall
have become final and nonappealable;

(c)          by the Transferor if the Transferee shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would give rise to the failure of a condition set forth in Article 5.

 

10


--------------------------------------------------------------------------------

 

 

(d)          By the Transferee if either Parent or Transferor shall have
breached any of its representations, warranties, covenants or agreements
contained in this Agreement which would give rise to the failure of a condition
set forth in Article 5; or

 

(e)

by the mutual written consent of Transferor or Transferee.

6.2          Effect of Termination. In the event of termination of this
Agreement as provided in Section 6.1, this Agreement shall forthwith become void
and there shall be no liability on the part of either party hereto except (a) as
set forth in Article 7 and (b) that nothing herein shall relieve either party
from liability for any breach of this Agreement occurring prior to such
termination.

Article 7

LIMITATION ON LIABILITY; INDEMNIFICATION

7.1          Survival. The representations, warranties, covenants and agreements
of the parties hereto shall survive the Closing indefinitely.

7.2           Limitation of Liability of Transferee. The Transferors and their
past, present and future affiliates, agents, representatives, successors and
assigns hereby release, acquit and forever discharge Transferee and Penson, and
each of their respective past, present and future affiliates, subsidiaries,
officers, directors, partners, members, shareholders, employees, agents,
representatives, professionals, attorneys, successors and assigns from and
against all claims, contracts, disputes, agreements, covenants, demands,
obligations, controversies, suits, cross-claims, torts, costs, losses,
attorneys’ fees, damages, liabilities, expenses and causes of action, whether in
law or in equity, whether known or unknown, whether anticipated or
unanticipated, whether suspected or claimed, whether fixed or contingent,
whether yet accrued or not, and whether damages have resulted from such or not,
of any kind, nature or description, including, without limitation, any causes of
action or claims belonging to the Customer Account holders or beneficiaries,
incurred in connection with, or in any way related to the Customer Accounts or
the purchase of any securities held in the Customer Accounts, the Registered
Representatives or any employees (the “Claims”), incurred or accrued prior to
the transfer of the Assets to Transferee and Penson, that have or may hereafter
be asserted against Transferee or Penson.

7.3          Indemnification by Transferors. The Transferors shall indemnify,
defend and hold harmless Transferee and Penson, and in each case their
respective affiliates, directors, officers, employees, agents and
representatives, from and against and in respect of any and all damages,
including, but not limited to, costs of investigation, attorney fees, judgments
and costs, suffered or incurred by any of them resulting from, arising out of,
based on or relating to (i) the breach of any representation or warranty made by
the Transferors contained in this Agreement, (ii) the breach of any covenant or
agreement by Transferors contained in this Agreement, or (iii) any Claims
existing prior to the transfer of the Assets to Transferee, whether pursued by
the Transferors, creditors, parties in interest, Customer Account holders or
beneficiaries, or any other third party.

 

7.4          Indemnification by Transferee. The Transferee shall indemnify,
defend and hold harmless Transferors and Penson, and in each case their
respective affiliates, directors, officers,

 

11


--------------------------------------------------------------------------------

 

 

employees, agents and representatives, from and against and in respect of any
and all damages, including but not limited to attorney fees, judgments and
costs, suffered or incurred by any of them resulting from, arising out of, based
on or relating to (i) the breach of any representation or warranty made by the
Transferee contained in this Agreement or (ii) the breach of any covenant or
agreement by Transferee contained in this Agreement.

 

Article 8

MISCELLANEOUS

8.1          Assignment. Neither the Transferee nor the Transferors shall have
any right to assign its rights and obligations under this Agreement prior to
Closing without the other party’s prior written consent, which consent may be
withheld in such party’s sole discretion. Any assignment by a party of its
rights and obligations under this Agreement without the prior written consent of
the other party shall be void and shall constitute a material default by such
party hereunder.

8.2          Entire Agreement/Modification. This Agreement (together with the
Schedules hereto, which Schedules are hereby incorporated herein by reference)
sets forth the entire understanding of the parties with respect to the purchase
and sale of the Assets. This Agreement supersedes any and all prior
negotiations, discussions, agreements and understandings between the parties.
This Agreement may not be modified or amended, except by a written agreement
executed by both parties.

8.3          Counterparts/Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument. Facsimile
signatures shall be as valid as original signatures.

8.4          Binding Effect. All of the covenants, terms, provisions and
conditions in this Agreement shall be binding upon and inure to the benefit of
the successors of the parties.

8.5          Attorneys’ Fees. If either party is in default under this Agreement
relating to the interpretation, enforcement, or performance of this Agreement
and any legal proceeding is commenced to enforce the rights of the nondefaulting
party, the prevailing party in that dispute shall be entitled to collect from
the unsuccessful party in addition to any other remedy, all fees and expenses
incurred in connection with the proceeding, including but not limited to fees of
attorneys, accountants, appraisers, environmental inspectors, consultants,
expert witnesses, water consultants, arbitrators, mediators, and court
reporters.

8.6          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Any legal suit, action or
proceeding against Transferors or Transferee arising out of or relating to this
Agreement shall be instituted in the federal or any state court in New York, New
York, and Transferors and Transferee each waives any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding,
and Transferors and Transferee each hereby irrevocably submits to the
jurisdiction of any such court in any suit, action or proceeding.

8.7          No Waiver. No election or waiver of any right or remedy by either
party on any occasion shall constitute an election or waiver of the same or any
other right or remedy on any other occasion.

 

12


--------------------------------------------------------------------------------

 

 

8.8          Relationship of Parties. The relationship of the parties hereto is
solely that of Transferors and Transferee with respect to the Assets and no
joint venture or other partnership exists between the parties hereto. Neither
party has any fiduciary relationship hereunder to the other. For the avoidance
of doubt, nothing contained herein shall constitute Regal and/or Penson as a
successor to Transferors.

8.9          Severability. If any provision of this Agreement or of any document
contemplated hereby shall be invalid, such invalid provision shall be severable,
and such invalidity shall not impair the validity of any other provision, of
this Agreement or of any document contemplated hereby.

8.10       Notices. All notices, demands, and requests which may be or are
required to be given by either party to the other shall be in writing and shall
be personally served on the designated party, delivered by express courier, sent
by delivered telegram or facsimile transmission (if sent by facsimile
transmission a duplicate copy shall be sent by first class mail), United States
certified or registered mail, postage prepaid, addressed to the parties as
follows unless a party hereto designates otherwise in writing:

If to Transferors:

 

Empire Financial Holding Company

2170 West State Road 434

Suite #100

Longwood, FL 32779

Attn: Steven Rabinovici

Telephone: (407) 774-1300

Facsimile: (407) 830-5078

 

Empire Financial Group, Inc.

2170 West State Road 434

Suite #100

Longwood, FL 32779

Attn: Steven Rabinovici

Telephone: (407) 774-1300

Facsimile: (407) 830-5078

 

With a copy to:

 

Morse, Zelnick, Rose & Lander LLP

405 Park Avenue, Suite 1401

New York, NY 10022

Attn: Steven Zelnick

Telephone: (212) 838-8040

Facsimile: (212) 838-9190

 

 

13


--------------------------------------------------------------------------------

 

 

If to Transferee:

Robert Walter

Regal Securities, Inc.

950 Milwaukee Avenue

Suite 101

Glenview, Illinois 60025

Telephone: (800) 498-7120

Facsimile: (847) 298-5114

 

With a copy to:

 

Greenberg Traurig, LLP

200 Park Avenue

14th Floor

New York, New York 10166

Attn: Charles Axelrod and Kenneth A. Gerasimovich

Telephone: (212) 801-9200

Facsimile: (212) 801-6400

 

If to Penson:

Phil Pendergraft

Penson Financial Services, Inc.

1700 Pacific Avenue

Suite 1400

Dallas, TX 17520

Telephone: (214) 765-1102

Facsimile: (214) 765-1064

 

Any notice given in the form set forth herein shall be deemed given and received
as follows: if delivered, when delivered; if sent by delivered telegram, telex
or facsimile transmission on the next business day following the sending
thereof; and if sent by mail on the fifth business day following the mailing
thereof.

8.11       WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.11.

 

14


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

Transferors:

 

EMPIRE FINANCIAL HOLDING COMPANY

 

 

By:

/s/ Steven Rabinovici

Name:

Steven Rabinovici

 

Title:

Chairman

 

 

EMPIRE FINANCIAL GROUP, INC.

 

 

By:

/s/ Donald Wojnowski

 

Name:

Donald A. Wojnowski, Jr.

Title:

CEO and President

 

 

Transferee:

 

REGAL SECURITIES, INC.

 

 

By:

/s/ Robert Walter

 

Name:

Robert Walter

 

Title:

Chief Financial Officer

 

 

Clearing Broker:

 

PENSON FINANCIAL SERVICES, INC.

 

 

By:

/s/ Philip A. Pendergraft

Name:

Philip A. Pendergraft

 

Title:     Executive Vice President

 

15


--------------------------------------------------------------------------------



SCHEDULE I

 

ACTIVE CUSTOMER ACCOUNTS

 

[SEE ATTACHED]


--------------------------------------------------------------------------------



SCHEDULE II

 

INACTIVE CUSTOMER ACCOUNTS

 

[SEE ATTACHED]


--------------------------------------------------------------------------------